Citation Nr: 1809075	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-49 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967, and is a recipient of the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  He was offered another hearing, but in January 2018 he indicated he did not wish to testify at another hearing.  

In February 2011 and in November 2014, the Board remanded this matter.  

In a statement dated in October 2017, the Veteran withdrew claims for higher ratings for right and left foot ulcers, and for a total rating based on individual unemployability due to service-connected disability (TDIU).  Thus, those issues, although listed in the written brief presentation submitted in January 2018 by his representative, are not before the Board on appeal. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, hypertension has been medically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's hypertension is proximately due to his service-connected diabetes mellitus, type II.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends his hypertension is related to his service-connected diabetes mellitus, type II.  The record reflects that there is a current diagnosis of hypertension, and service connection has been established for diabetes mellitus, type II.  The issue, then, is whether his hypertension is caused, or aggravated, by diabetes mellitus.  In this regard, on a VA examination in February 2015, the VA examiner opined that the Veteran's hypertension was at least as likely as not secondary to his service-connected diabetes mellitus, and provided rationale to support and explain the opinion.  Subsequently, the RO obtained another VA examination and opinion in September 2016, in which the examiner opined that the Veteran's hypertension was not caused or permanently worsened by his diabetes mellitus and provided rationale to support the opinion.  It is unclear, however, why the RO obtained another opinion.  In any event, the Board finds that the competent medical evidence is at a minimum in equipoise on the question of a nexus, but also accords significant probative value to the initial positive opinion rendered by the VA examiner in 2015.  Accordingly, and resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for hypertension is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
ORDER

Service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


